The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-18 are pending in the Claim set filed 12/09/2020.
Applicants elected in the reply filed on 6/01/2020 the following species: Species A(i): corresponding salt compound of niraparib free base; B(i) single sustained release phase; C(iii): matrix-type sustained release tablet; and, and D(i): cellulose derivative. Elected species reads on claims 1-6, 8 and 12-16.
Claims 7, 9-11, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Herein, claims 1-6, 8 and 12-16 are for examination to the extent that they read on the elected species.
The following office action contains NEW GROUNDS of Rejection.

Withdrawn Objections/Rejections
The objection to claim 4 is withdrawn in view of the claims amendments.
The rejection to claims 2-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the claims amendments.



NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6, 8 and 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sandhu et al (The Poly(ADP-ribose)polymerase Inhibitor Niraparib (MK4827) in BRCA Mutation Carriers and Patients with Sporadic Cancer: A Phase 1 Dose-escalation Trial. Lancet Oncol, 2013, 14 (9): p.882, 28 June 2013, cited in IDS filed 9/17/2019) [Sandhu] in view of Barry et al (USP 5055306, of record) [Barry], Movva et al (US 20130059003) [Movva] and Nelson et al (US 20140271857) [Nelson]).
Regarding claims 1-6, 8 and 12-16,
Sandhu teaches niraparib is used for combating tumors and its hematological toxicity and
pharmacokinetics are both proportional to a dosage (Abstract, p.886, the right column, paragraph 4). Further, Sandhu teaches that the hematological toxicity and the pharmacokinetics of niraparib are both proportional to its dosage, wherein a dosage of 300 mg/day is well tolerated; in addition, Sandhu teaches a plasma concentration peak value on the first day of a phase 1 clinical trial is 2.40 μM in trial A section, and ultimately increased to 4.37 μM, and the corresponding values in trial B section are 1.92 μ M and 3.10 μM. Accordingly, a person skilled in the art would have recognized that niraparib is well-suited to be formulated in a sustained release (extended release) formulation in view of its toxicity and would have been 
Sandhu differs from the claims in that the document does not teach a sustained released formulation comprising niraparib. 
However, Barry, Movva and Nelson, as a whole, cure the deficiencies.
Barry teaches sustained release formulations of a pharmacologically active substance in the form of a tablet matrix comprising a coating covering substantially the whole surface of the core with a hydroxylated cellulose derivative, wherein the sustained release is provided by the matrix over a period of 24 hours (Abstract; col.3, lns.35-53; col.6, lns.3-10; See entire document). Barry teaches that a particularly suitable hydroxylated cellulose derivative is hydroxypropylmethyl cellulose having a degree of substitution of 28 to 30% of methoxy groups and 7 to 12% of hydroxy groups. However, other equivalent materials such as hydroxypropyl, hydroxyethyl or hydroxymethyl celluloses can be used (col.6, lns.48-59). 
Movva teaches a sustained release formulations comprising pharmaceutical agent and methods of preparing the sustained release formulations. Moreover, Movva teaches that a sustained release formulation is advantageous in reducing the undesirable side effects associated with the rapid increase in blood plasma concentration levels immediately after administration of the drug. Such sustained release formulations can provide a uniform and constant rate of release over an extended period of time, which may achieve a stable and desired blood level of donepezil without the initial spike in drug plasma level [0010]. 
Nelson (US 20140271857) teaches a modified release (i.e., sustained) matrix tablet formulation comprising hypromellose (which is a hydroxypropyl methylcellulose), copovidone (Kollidon VA 64), magnesium stearate, colloidal silicon dioxide and an active agent ([0060]; [0161], such that the formulation closely which excipients are similar to the sustained release formulation described in the Specifiaction in Example 1 at paragraph [0117]. 

From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Sandhu, Barry, Movva and Nelson, as a whole as a whole.

Response to arguments
	Applicants arguments directed to the teachings of Jones are not persuasive, because Jones is not used in the above rejection. Moreover, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide a sustained release matrix delivery system comprising niraparib in view of the known advantages of doing 

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626